Citation Nr: 1757260	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to secondary service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from July to November 1975, and on active duty in the United States Army from June  to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge in October 2016.  A transcript of those proceedings is of record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability did not have its onset in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to secondary service connection for a left knee disability are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his right knee disability is the result of an in-service injury that occurred while sweeping stairs.  He reports that he stumbled and missed a step, falling down to the next landing and hitting his knee.  He asserts that he has had problems with his right knee since that time, and that because of his favoring his right knee, his left knee became disabled as well.  See October 2016 Board hearing transcript at 3 and 7.   

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability. 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. §5107 (b).
Regarding the right knee, the record reflects that the first element of service connection, current disability, is established, as the Veteran underwent a right knee arthroscopy in the 1990s and reports ongoing problems with pain on bending and kneeling.  See March 2011 VA examination report.  

The second element of service connection is also met, as service treatment records show treatment for right knee collateral ligament strain after a twisting injury, resulting in the Veteran being placed on a physical profile for one week.  See November 1977 Service Treatment Record.  

Regarding the third element of service connection, nexus, the only competent opinion is against the claim.  Specifically, the March 2011 VA examiner, who considered the Veteran's relevant medical history, including the Veteran's report of pain since his in-service twisting injury, opined that the Veteran's right knee disability was not the result of service.  As rationale, the March 2011 VA examiner highlighted the Veteran's return to normal activity following the 1977 injury, a lack of any injurious episode for over a decade following service until a traumatic injury playing sports in the 1990s, his laborious post-service occupations and the relatively minor nature of his current symptomatology.

There is no competent opinion to the contrary.  To the extent the Veteran relates his knee disability to service, he is not competent to do so, as to opine as to the etiology of musculoskeletal disabilities decades following service and after an intervening injury requires medical expertise he does not possess.  

In sum, the preponderance of the evidence weighs against a finding that the Veteran's right knee disability is causally related to his service.  Thus, the benefit of the doubt doctrine is inapplicable, and the benefit sought on appeal is denied.  It also follows that secondary service connection is not warranted for his left knee disability, as his right knee disability is not service-connected for reasons outlined above.  38 C.F.R. § 3.310.



ORDER

Service connection for a right knee disability is denied. 

Secondary service connection for a left knee disability is denied.  


REMAND

The Veteran asserts that his back disability is the result of an in-service twisting injury to his back that occurred while on ACDUTRA at Fort Polk, Louisiana in 1975, when he was running to his barracks and slipped on a bridge.  See Board hearing transcript at 18 and October 2010 Statement in Support of Claim.  His National Guard records are unavailable.  See January 2012 VA Memorandum.  The Board has no reason to doubt the veracity of his reports of an in-service back injury and will afford him the benefit of the doubt in this regard, particularly given the unavailability of his records from his ACDUTRA service.  Furthermore, his VA outpatient records show complaints of back and sciatic nerve pain and references to a "remote" back injury.  The low threshold required to obtain an examination is met.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any outstanding VA treatment records should also be secured. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include records of any physical therapy. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  The entire claims file, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.  All indicated tests and studies shall be conducted.  

For any back disability identified, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that such disability is the result of the Veteran's twisting injury to the back while serving on ACDUTRA at Fort Polk, Louisiana in 1975.  See Board hearing transcript at 18 and October 2010 Statement in Support of Claim.  In addressing this question, please concede an in-service twisting injury to the back, though not documented.  If the Veteran's reported history is discounted, the examiner must provide a reason for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  

A robust rationale is requested.  If the examiner is unable to render an opinion without resorting to speculation, supporting rationale for that conclusion must be furnished.

3.  Then after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


